STATE OF NEVADA ROSS MILLER Secretary of State Commercial Recordings Division 202 N. Carson Street Carson City, NV 89701-4069 SCOTT W. ANDERSON Telephone (775) 684-5708 Deputy Secretary Fax (775) 684-7138 for Commercial Recordings OFFICE OF THE SECRETARY OF STATE PAUL ROSENBERG Job:C20140723-3317 MCIG, INC. August 5, 2014 Special Handling Instructions: 8/5/14: DESG, FSC EMAILED JPH Charges Description Document Number Filing Date/Time Qty Price Amount Designation 20140528285-27 7/23/2014 8:08:43 AM 1 $ $ Total $ Payments Type Description Amount Credit |14080534823767 $ Total $ Credit Balance: $0.00 Job Contents : File Stamped Copy(s): 1 PAUL ROSENBERG MCIG, INC.
